                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         GERARDO HERNANDEZ,
                                   7                                                       Case No. 4:19-cv-05359-KAW
                                                        Plaintiff,
                                   8                                                       ORDER TO FILE DISMISSAL WITHIN
                                                 v.                                        60 DAYS
                                   9
                                         FORELAND PARTS, INC., et al.,                     Re: Dkt. No. 14
                                  10
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On December 11, 2019, Plaintiff filed a notice of settlement. Accordingly, Plaintiff shall

                                  14   file a dismissal within 60 days of this order, absent any extension ordered by the Court.

                                  15          IT IS SO ORDERED.

                                  16   Dated: December 11, 2019

                                  17                                                   ______________________________________
                                                                                       KANDIS A. WESTMORE
                                  18                                                   United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
